t c memo united_states tax_court monty bisceglia and patricia bisceglia petitioners v commissioner of internal revenue respondent docket no filed date charles m torres for petitioners rebecca dance harris for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure penalties year deficiency sec_6663 dollar_figure dollar_figure -- big_number big_number ' the notice_of_deficiency states that in the event it is held that all or part of the underpayment in tax required to be shown on the and returns is not due to fraud the sec_6662 accuracy- related penalty applies in his answer to amended petition respondent asserts that pursuant to sec_6214 the proposed deficiency for should be increased to dollar_figure and the penalty for that year should be increased to dollar_figure respondent also concedes that the deficiencies for should be reduced to dollar_figure and that the penalties for that year should be reduced to dollar_figure on brief respondent concedes that petitioner patricia bisceglia patricia who filed joint federal_income_tax returns with her husband for the years in issue is not liable for the sec_6663 fraud_penalty for taxable years and but contends that she is liable for sec_6662 accuracy-related_penalties for those years after concessions the issues for decision are whether petitioners realized net_income for taxable years and in excess of amounts reported on their returns whether petitioner monty bisceglia petitioner is liable for the fraud_penalty under sec_6663 for taxable years and and whether in the alternative to the fraud_penalty for - - petitioner petitioners are liable for sec_6662 accuracy- related penalties for taxable years and findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference when petitioners filed their petition they resided in kingsport tennessee during and petitioner was a deputy sheriff in the sullivan county tennessee sheriff’s department petitioner was also in business with his father james e bisceglia jack who controlled the finances of their business activities petitioner had no role in maintaining the business records petitioner did not finish high school although he subsequently acquired a graduate equivalent diploma jack completed high school and attended college for weeks patricia did not work outside the home the deficiency results from respondent’s determination that petitioners’ taxable_income for should be increased by dollar_figure owing to an improper carryover from of long-term_capital_losses previously deducted petitioners presented no evidence with regard to this issue and have not addressed the issue on brief we treat petitioners’ failure to argue as in effect a concession of this issue see rule e and 96_tc_226 as discussed below however respondent’s net_worth analysis also indicates that petitioners had a net_loss without considering the dollar_figure adjustment which would appear to be available to offset the dollar_figure increase in taxable_income the parties have not addressed this computational matter which we expect to be taken into consideration in the rule_155_computations q4e- in date petitioner and patricia obtained a dollar_figure mortgage loan from the home federal bank home federal in kingsport tennessee the mortgage was secured_by their residence pincite parham place kingsport tennessee late in or early in petitioner and patricia borrowed approximately dollar_figure from nationsbank in date petitioner purchased the sole ownership_interest in murphy’s auto sales murphy’s for dollar_figure petitioner and jack operated murphy’s throughout and at its location on lynn garden in kingsport murphy’s was a buy here pay here operation its clientele consisted principally of customers who could not obtain financing for their automobile purchases elsewhere typically a murphy’s customer would sign a sales agreement which indicated the sales_price and any unpaid balance net of any trade-in and cash deposit the sales agreement also indicated an amount which exceeded the unpaid balance identified as a time differential amount which 1s amount owing if not paid_by cash this time differential amount represented the total of the unpaid purchase_price balance and the finance_charges that would be paid over the scheduled term of the payments each month jack recorded the car sales on manila envelopes the sales income recorded included the time differential amount once a customer paid off his account the records of that account were destroyed - - during and petitioner and jack operated a body shop on property located at netherland inn road in kingsport tennessee the body shop purchased wrecked autos which it would repair and resell through murphy’s during the years in issue petitioner and jack also built and sold condominiums on date petitioner signed and gave a personal financial statement to nationsbank representing as true and complete that he had a salary of dollar_figure and a net_worth of dollar_figure petitioners’ returns were prepared by an old school friend of jack’s who was an accountant in florida to prepare the tax returns the accountant used information from a one-page summary that jack supplied on their and returns petitioners reported adjusted_gross_income loss of dollar_figure dollar_figure and dollar_figure respectively petitioners’ returns indicate that murphy’s was on a cash_basis for and but on an accrual basis for respondent’s examination of petitioners’ and returns began in date following an initial examination of petitioners’ books respondent’s agent reconstructed petitioners’ income using the net_worth_method to that end respondent’s agent identified petitioners’ assets liabilities and expenses respondent’s agent then reconstructed petitioners’ - - income by comparing changes in their net_worth from year to the next for the years in issue respondent’s net_worth analysis is as follows net_worth expenditures computation asset sec_12 cash on hand dollar_figure dollar_figure dollar_figure dollar_figure cash in bank sec_220 big_number big_number big_number notes receivable - big_number big_number inventory big_number big_number big_number big_number investments big_number big_number big_number big_number net_accounts_receivable big_number big_number big_number big_number total assets big_number big_number big_number big_number liabilities accum depr notes loans payable dollar_figure dollar_figure dollar_figure dollar_figure accumulated depreciation big_number big_number total liabilities big_number accum depr net_worth big_number big_number big_number big_number less beginning net_worth big_number big_number big_number increase in net_worth big_number big_number big_number add personal expenses big_number big_number big_number adjustments capital_loss big_number -- - not deducted corrected adjusted_gross_income big_number big_number adjusted_gross_income big_number big_number big_number reported unreported income big_number big_number big_number it appears that dollar_figure should be a negative figure rather than positive unreported income as indicated on respondent’s net_worth analysis consistent with this conclusion respondent has determined no deficiency arising from any unreported income indicated by the net_worth analysis petitioners have not raised and we do not reach any issue as to whether any part of any net_loss should be deductible in or as a net_operating_loss_carryback or carryover see sec_172 the following table as set forth in respondent’s answer to amended petition shows the particular assets and this table as set forth in respondent’s answer to amended petition reflects certain adjustments to the net_worth analysis upon which the notice_of_deficiency was predicated as discussed in more detail infra liabilities that were used in computing petitioners’ unreported income cash in bank asserted institution nations bank dollar_figure dollar_figure dollar_figure dollar_figure total big_number big_number big_number notes receivable description blake carter dollar_figure dollar_figure dollar_figure total big_number big_number big_number investments property page place dollar_figure dollar_figure - --- independence big_number -- -- -- netherland inn road big_number -- --- -- porsche - --- dollar_figure -- lynn garden big_number big_number big_number big_number parham place big_number big_number big_number big_number parham place big_number big_number big_number big_number lot rotherwood 1big_number acres rotherwood big_number big_number big_number big_number condo’s big_number total big_number big_number big_number big_number ' on the basis of the parties’ stipulations it appears that this figure should be dollar_figure which is consistent with the dollar_figure total indicated for date the sum should be dollar_figure the discrepancy is not explained in the record because respondent determined a decrease in petitioners’ net_worth for the apparent error does not operate to petitioners’ detriment opinion i unreported income a the net_worth_method respondent determined deficiencies in petitioners’ and income taxes by using the net_worth_method to reconstruct their income petitioners bear the burden of overcoming the - - presumptive correctness of respondent’s determination rule a 290_us_111 39_f3d_658 6th cir affg and remanding tcmemo_1992_616 909_f2d_915 6th cir on the other hand respondent has the burden with respect to the dollar_figure increase in the deficiency as sought in his answer to amended petition rule a because petitioners have not contested the items giving rise to the asserted increase in deficiency we conclude and hold that respondent has met his burden_of_proof as to those items in certain circumstances if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer's liability for tax sec_7491 places the burden_of_proof on the commissioner see sec_7491 rule a sec_7491 is effective with respect to court proceedings arising from examinations commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_685 the parties have stipulated that respondent’s examination began in date accordingly sec_7491 is inapplicable the asserted increase in the deficiency arises from two adjustments respondent made after issuing the notice_of_deficiency the first adjustment corrects the amount of cash in banks utilized in petitioners’ opening net_worth the other adjustment corrects the amount of the adjustment for capital losses not deducted in that year with correlative adjustments being made for and petitioners have stipulated the corrected figures for cash in banks and petitioners’ tax returns admitted as exhibits herein show that the correction to the capital_loss amount is appropriate petitioners do not contest these corrections respondent’s answer to amended petition also identifies two other adjustments to the net_worth computation that were made continued --- - it is well settled that the commissioner may use the net_worth_method to reconstruct income if only as a means of testing the accuracy and trustworthiness of the taxpayer’s books_and_records see 348_us_121 conti v commissioner supra 487_f2d_902 6th cir affg tcmemo_1972_188 24_tc_941 affd 245_f2d_237 6th cir 22_tc_1256 affd 233_f2d_177 6th cir petitioners contend that respondent was not entitled to use the net_worth_method to reconstruct their income because respondent’s examining agent failed to review their business records for and citing holland v united_states supra pincite petitioners argue that the failure of respondent’s agent to review and examine these records makes the net_worth analysis arbitrary and without merit we disagree respondent’s examining agent testified that she initially reviewed petitioners’ records and found that the information therein was fairly consistent with net_income reported on continued after the issuance of the notice_of_deficiency a reduction of notes receivable for the period ending date and a reduction of petitioners’ personal living_expenses for each year in issue the effect of these two adjustments is to decrease petitioners’ indicated taxable incomes and thus the deficiencies determined by respondent -- - petitioners’ tax returns respondent’s agent determined however based on a review that ultimately entailed use of a net_worth analysis that petitioners had understated their net_income by overstating cost_of_goods_sold having determined that the records were untrustworthy respondent’s agent concluded that there was no point in going through petitioners’ and records because they were the same as the records rather the examining agent reconstructed petitioners’ and income using the net_worth analysis petitioners placed their financial records into evidence in an incomprehensible state the records consist in the main of some manila envelopes bearing handwritten notations on the outside and stuffed with invoices computer printouts and such the records include a large and unsorted wad of receipts introduced as a single exhibit and an undifferentiated stack of more than file folders also introduced as a single exhibit putatively documenting bad_debts and repossessions of used cars there appears to be no general ledger after attempting unsuccessfully to relate petitioners’ exhibits to the amounts shown on their tax returns for the years in issue we appreciate the task faced by respondent’s agent in examining these records even if we were to assume---consistent with the conclusion of respondent’s agent with respect to the taxable year--that petitioners’ books_and_records are more or less consistent with the figures reported on their tax returns a matter that we have been unable independently to verify such a circumstance would not establish the accuracy of the business records or foreclose respondent from using the net_worth_method to test their trustworthiness see holland v united_states supra pincite even if no false entries are detected the taxpayer’s books may be more consistent than truthful foster v commissioner supra pincite petitioners rely on 20_tc_715 for the proposition that before utilizing the net_worth_method respondent must demonstrate that a taxpayer’s books_and_records do not accurately reflect the taxpayer’s income petitioners’ reliance on talley is misplaced talley predates holland v united_states supra which rejected such a rule see shelhorse v commissioner tcmemo_1980_98 b petitioners’ alleged leads as to nontaxable sources petitioners contend that under holland and its progeny respondent was required in using the net_worth_method to exhaust all leads negating possible sources of nontaxable income petitioners contend that they furnished respondent certain leads that respondent failed to pursue thus rendering his determinations arbitrary in some cases such as fraud and criminal cases the commissioner may be expected to investigate leads of nontaxable sources of income that are reasonably susceptible of being checked we have held however that the commissioner is not required to investigate leads where the taxpayer bears the burden_of_proof see 74_tc_44 affd 663_f2d_527 5th cir as previously discussed petitioners bear the burden of proving that the amounts of deficiencies determined by respondent were incorrect even if we were to assume that the lead-check rule were applicable here in determining the validity of respondent’s use of the net_worth_method for purposes of determining petitioners’ deficiencies the existence of likely sources of taxable income-- namely petitioners’ automotive and construction-related businesses---would temper the need for respondent to pursue leads as to other potential nontaxable sources of income see king v commissioner tcmemo_1978_351 in any event as described below the quality of the leads that petitioners allegedly offered respondent is insufficient to convince us that respondent’s use of the net_worth_method was arbitrary or invalid or that respondent erroneously determined that petitioners’ unreported income was from taxable sources the and records lead on brief petitioners contend that respondent improperly failed to investigate the lead represented by their and business records this contention is in essence a restatement of petitioners’ argument previously considered and rejected that respondent was required to examine their and records before using the net_worth_method to reconstruct their income petitioners do not identify exactly what items in their and books_and_records might constitute a lead as to potential nontaxable sources of income and we have discovered none the private expenditures lead on brief petitioners contend that the government also failed to make any investigation as to whether petitioners and private expenditures exceeded available declared resources it is not apparent how this contention is relevant to establishing any potential nontaxable sources of income or otherwise refuting the results of respondent’s net_worth analysis petitioners do not argue for instance that the amounts of personal living_expenses reflected in the net_worth analysis are incorrect rather petitioners’ contention seems directed more toward questioning respondent’s reasons for undertaking a net_worth analysis even if we were to assume for sake of argument that petitioners’ private expenditures by which we understand petitioners to mean personal living_expenses did not exceed their available declared resources by which we understand petitioners to mean the amounts of income they reported on their tax returns this circumstance would not tend to show error in respondent’s determination that unexplained increases in petitioners’ net_worth are attributable to unreported taxable_income that is to say respondent’s net_worth analysis is wholly compatible with and partly predicated on an assumption that petitioners might have realized more income than they consumed through private expenditures the cash hoard lead finally petitioners contend that respondent failed to make a reasonable investigation of the lead that their beginning net_worth as reflected in respondent’s net_worth analysis incorrectly omitted dollar_figure in cash which petitioners allege they had in jack’s safe as of date there is no evidence as to when petitioners may have provided respondent this lead which is predicated almost entirely on petitioner’s and jack’s testimony at trial hence there is no basis to conclude that respondent would have had reason to investigate such a lead in the course of his examination in any event petitioners have failed to show that the cash hoard existed after or that if it did exist it was a source of nontaxable income during the years in issue on direct examination jack testified that after petitioners obtained the dollar_figure home federal mortgage loan in date monty signed the check over to him and that he jack then cashed the check although he could not recall where he cashed it inconsistently - - jack testified on cross-examination that petitioner cashed the check and gave it to me jack testified that he could not recall what type of bills he received although he usually got dollar_figure bills he testified that he put the dollar_figure cash ina safe in his house and that to the best of his knowledge dollar_figure of this cash was used up when petitioner purchased murphy’s at the end of jack testified that he had been keeping cash in his safe for years and that he always paid cash for everything petitioner’s testimony about these events was vague and inconsistent he initially testified that he did not recall the amount of the check but in response to leading questions testified that it was in the range of dollar_figure to dollar_figure he initially testified that he was uncertain whether he had cashed the check or not but then testified that he knew that he had signed the check and given it to jack on cross-examination he testified that i suppose that jack cashed the check petitioner testified that he did not remember whether he was present when jack cashed the check or whether he went with jack to put the money in jack’s safe he testified that as far as he knew the money was still in jack’s safe as of the time of the trial on cross-examination petitioner testified as follows qo you’re testifying that in december of ‘ continued -- - consistent with this testimony petitioners’ arguments on brief seem premised on an assumption that a dollar_figure cash hoard remained in jack’s safe throughout the years in issue if the premise is valid then the existence of a cash hoard is immaterial respondent’s omission of such a cash hoard from petitioners’ opening and closing net_worth for each year in issue would have no effect on the amount of unreported income determined for each year and hence would not disturb the presumption of the validity of respondent’s determination see 263_f2d_139 6th cir revg on other grounds tcmemo_1957_105 petitioners have stipulated however that as of the end of continued or december of ‘ 92--excuse me--he jack had dollar_figure in cash that belonged to you in his safe a correct qo would he have had dollar_figure in december of ‘94 --or excuse me--december of ‘93 a i don’t know q could he have a probably q what about december of ‘94 a probably he could have q december of ‘95 a he still could up to today i don’t know - each year in issue they had cash on hand of dollar_figure assuming that the stipulation is correct any cash hoard in excess of this amount obviously must have been depleted before date in which case the omission of a cash hoard from the opening net_worth could affect the results of the net_worth analysis as expenditures from such a cash hoard would represent a nontaxable source petitioners do not contend however and the evidence does not show that they expended the dollar_figure or any specific amount thereof during petitioners argue that since respondent’s analysis reflects petitioners’ liability on the home federal mortgage loan as a liability owed to home federal’s successor_in_interest first tennessee bank the net_worth analysis must be adjusted to also include the dollar_figure cash proceeds the fallacy of this argument is that there is no proof that petitioners retained any cash proceeds from the mortgage loan after even if we were to assume for sake of argument that petitioners at some point in had dollar_figure cash on hand from the mortgage loan the evidence does not foreclose the possibility among others that petitioners spent the dollar_figure in on their residential property pincite parham place which was collateral for the mortgage loan or on one of their other properties which are included in the net_worth analysis ’ ’ the parham place property is included in respondent’s net_worth analysis with a dollar_figure value in the opening and continued -- - petitioners increased their borrowings by dollar_figure in late or early when they claim to have had a cash hoard in jack’s safe we believe that this circumstance also undermines their contention of a cash hoard absent any explanation to the contrary we find it unlikely that petitioners would incur an additional dollar_figure in debt if they had dollar_figure cash in jack’s safe furthermore we doubt that petitioner being liable for a dollar_figure mortgage note would have turned the proceeds over to his father and yet have so little recollection of the circumstances and so little regard for the ultimate disposition of the funds we also find it unlikely that jack would be unable to remember where he found a bank willing to accommodate his desire to be paid dollar_figure in dollar_figure bills on a third-party check c other attacks on respondent’s net_worth analysi sec_1 accounts_receivable petitioners argue alternatively that even if as we have held respondent permissibly used the net_worth_method its component parts are in a number of respects incorrect on reply brief petitioners argue that respondent’s net_worth analysis should not have included accounts receivables for petitioner’s car business since petitioners are on a cash_basis accounting_method as shown on all three tax returns in question ‘ continued closing net_worth balances for each year in issue thus even if the value of the parham place property were understated in the net_worth analysis there would be no effect on the amount of unreported income determined for each year contrary to this assertion however the schedule c profit or loss from business attached to petitioners’ income_tax return indicates that their used car business was on an accrual basis of accounting moreover petitioners’ accountant explained that petitioners’ accounting_method was not in fact a cash_method but rather a kind of a hybrid from the accountant’s testimony it appears that for all years in issue petitioners effectively reported income on an accrual basis maintaining accounts_receivable such receivables properly represent assets in a net_worth analysis of a taxpayer who uses an accrual_method of accounting cf 305_f2d_60 2d cir petitioners contend that the accounts_receivable figures used in respondent’s net_worth analysis are incorrect petitioners have failed however to offer credible_evidence as to what the correct amount of their accounts_receivable should be in light of jack’s testimony that he discarded any documents regarding accounts_receivable once they were paid off the dearth of evidence is unsurprising jack testified in conclusory fashion that petitioners’ net_accounts_receivable for and were dollar_figure dollar_figure and dollar_figure respectively jack testified without further explication that these most recent figures were taken directly from the sales contracts - - jack’s conclusory testimony does not credibly establish the amount of petitioners’ accounts receivables his credibility in this regard is undermined by petitioners’ admission that jack gave respondent’s agent different accounts_receivable figures during the examination and only came up with the new figures shortly before trial petitioners seem to invite us to rummage through their boxes of records calculator in hand and replicate jack’s calculations this we decline to attempt even if we were to assume for sake of argument that jack has correctly tallied gross accounts_receivable figures reflected in petitioners’ records we still would be unconvinced that his figures accurately reflect petitioners’ net_accounts_receivable petitioners contend based solely on jack’s testimony that the receivables should have been discounted by percent to reflect bad_debts and repossessions apparently jack’s figures reflect such a 60-percent discount petitioners have not substantiated the reasonableness or appropriateness of such a discount although the record is unclear on this point it appears that the net_accounts_receivable figures used in respondent’s net_worth analysis were derived from information that jack conveyed we do not quite comprehend petitioners’ argument that these accounts_receivable should be reduced both for bad_debts and for repossessions we understand the theoretical reduction of those accounts to represent bad_debts and as petitioners acknowledge respondent has in fact made a minor reduction in the figures used to reflect some uncollectibility we do not understand however why accounts_receivable should be reduced for repossessions without making a corresponding increase to inventory - to the examining agent although their clouded paternity does not inspire confidence that they are correct to the penny the figures do not seem unreasonable petitioners propose as a finding of fact that respondent gave them a 10-percent discount on accounts_receivable for and if we accept petitioners’ proposed finding and if as it appears jack’s figures reflect a 60-percent discount then for each year in issue respondent’s implied gross receivables figures were less than jack’s implied gross receivables figures ’ moreover our examination of murphy’s records indicates that many if not most of its autos were sold for a modest downpayment and often a trade-in with most of the sales_price being financed over a period of several months it follows that at the end of any given year accounts_receivable should represent a substantial part of petitioners’ gross_sales on the schedules c attached to their tax returns for the years in issue petitioners reported that murphy’s had gross_receipts of dollar_figure for dollar_figure for and dollar_figure for the yearend accounts_receivable figures used by respondent were dollar_figure dollar_figure and dollar_figure specifically if respondent’s net_accounts_receivable figures reflect a 10-percent discount the implied gross receivables figures for yearend and are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure dollar_figure respectively similarly if jack’s net receivables figures reflect a 60-percent discount the implied gross receivables figures for these same periods are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure dollar_figure respectively -- - for the corresponding years these numbers indicate that accounts_receivable were percent of gross_sales at the end of percent of gross_sales at the end of and percent of gross_sales at the end of in the absence of more convincing evidence we believe that respondent’s accounts_receivable figures are reasonable petitioners contend that respondent never asked jack about accounts_receivable and that respondent’s inclusion of dollar_figure accounts_receivable in their opening net_worth is therefore arbitrary and without basis thereby rendering the net_worth analysis invalid respondent’s inclusion of accounts_receivable in petitioners’ opening net_worth operates to their detriment only insofar as respondent has understated the amount petitioners do not argue and the evidence does not indicate that petitioners had any amount of accounts_receivable at the end of hence petitioners have not established that the dollar_figure accounts_receivable that respondent has included in their opening net_worth is understated indeed given that petitioner acquired murphy’s in date it seems likely that accounts_receivable as of date would be small in amount accounts_payable petitioners contend that if their net_worth is increased by accounts_receivable it should also be reduced by accounts_payable petitioners contend that total liabilities as of year- end should be increased by a number of accounts_payable that were outstanding on date petitioners offered documentary_evidence of construction costs incurred in but not paid until on brief respondent does not dispute that his net_worth analysis omits these amounts from accounts_payable but attacks the probative value of petitioners’ evidence on the basis of our detailed review of the evidence we conclude and hold that dollar_figure of such accounts_payable should be included in petitioners’ net liabilities as of year-end for purposes of the net_worth analysis value of netherland inn road property in his net_worth analysis respondent included in petitioners’ opening net_worth dollar_figure as the value of petitioners’ property on netherland inn road petitioners contend that the value should be increased to dollar_figure based on jack’s testimony that petitioner added an improvement to the property at a cost of approximately dollar_figure the only other evidence on this point consists of the hearsay testimony of petitioner’s out-of-state accountant on the schedule d capital_gains_and_losses attached to their return petitioners - reported that they had acquired the netherland inn road property in date that they had a cost or other basis in the property of dollar_figure and that they sold it in date for dollar_figure from the evidence in the record it is unclear that the dollar_figure does not include the cost of the alleged improvement on the property petitioners have not explained why if the property were worth dollar_figure on date as they allege it would have been sold in date for dollar_figure as they have reported in sum petitioners have failed to show that the dollar_figure value used by respondent should be increased alleged undeposited check petitioners also argue that a check to petitioner for dollar_figure which was received in but not deposited until date should have been included in petitioners’ opening net_worth in support of this contention petitioners rely upon an exhibit incorporating the uncashed check petitioners failed however to offer this exhibit into evidence and we lack an evidentiary basis for making the finding petitioners seek ti fraud sec_6663 imposes a 75-percent penalty on any part of a tax underpayment due to fraud the two elements of civil_fraud under sec_6663 are the existence of an underpayment and fraudulent intent 39_f3d_658 - - 6th cir affg tcmemo_1992_616 sec_7454 a provides that in any case involving the issue of fraud with intent to evade tax the burden_of_proof in respect of that issue is on respondent respondent’s burden_of_proof with respect to the issue of fraud is to be carried by clear_and_convincing evidence rule b fraud is not to be presumed or based upon circumstantial evidence which creates merely a suspicion of fraud wainwright v commissioner tcmemo_1993_302 citing 264_f2d_930 5th cir to support a finding of tax_fraud respondent must show that the taxpayer engaged in conduct with the intent to evade taxes that he knew or believed to be owing 909_f2d_915 6th cir direct evidence of intent is often unavailable and unnecessary the courts may infer fraudulent intent from strong circumstantial evidence id in fraud cases it may happen that although the taxpayer fails to overcome the presumption of correctness as to the asserted deficiencies in tax the commissioner will also fail to establish that the same deficiencies were the result of fraud both parties to a proceeding may fail through inadequate proof on the several issues 229_f2d_282 6th cir affg in part and revg in part a memorandum opinion of this court dated date that this differing burden_of_proof in the tax_court can have an important - - dispositive effect has been pointed out by this court as was made clear the taxpayer’s failure to overcome the presumptive correctness of deficiencies in reported income even over a period of consecutive years does not of itself create a presumption of fraud 234_f2d_359 6th cir affg in part revg in part and remanding tcmemo_1955_110 respondent asserts that the fraud_penalty is properly imposed on petitioner based upon circumstantial evidence in the form of several generally accepted indices or badges_of_fraud respondent first urges that the asserted understatements of income of dollar_figure in and dollar_figure in justify an inference of fraud ’ although systematic understatements of income over an extended time can be persuasive evidence of fraud see eg 732_f2d_1459 6th cir affg tcmemo_1982_603 such understatements may also be consistent with negligence or a even a mistaken view of the law see carr v commissioner tcmemo_1978_408 respondent urges that petitioner’s bookkeeping practices are evidence of fraudulent intent we strongly suspect that petitioner’s hybrid-pooling method of tracking income falls short of generally_accepted_accounting_principles petitioner according to respondent’s analysis petitioners actually overstated their income--a circumstance inconsistent with fraud -- p7 - however did not finish high school and jack attended only weeks of college neither has any training in business record keeping respondent has failed to show clearly that petitioners’ unsatisfactory bookkeeping practices were the result of fraudulent intent respondent also criticizes petitioner’s practice of submitting a one-page summary of receipts and expenditures to jack’s accountant an old friend from florida as a basis for preparing petitioners’ tax returns the accountant testified credibly however that after respondent’s examination commenced he reviewed certain of petitioners’ records and was able to tie business_expenses reported on petitioners’ returns to invoices contained in the records we also have taken into account testimony of respondent’s agent that the used-car dealership records she examined closely substantiated the income reported on petitioners’ return and that the construction business yielded little income we further note that respondent’s agent did not examine the records for and respondent contends that petitioner’s records do not necessarily reflect off-the-books income that is reflected in the net_worth analysis respondent however has not demonstrated any specific instances wherein any such income was omitted or wherein the records were otherwise falsified respondent’s examining agent testified that she believed the unreported income indicated by the net_worth analysis was attributable to - - petitioners’ overstatement of cost_of_goods_sold respondent has not demonstrated that any such overstatements were fraudulent rather than the result of negligence or a misunderstanding of the law respondent also accuses petitioner of concealing one of his bank accounts from respondent’s agent thus indicating a fraudulent intent to conceal income this bank account nationsbank account no was excluded from the net_worth analysis attached to respondent’s answer to amended petition but was included on the net_worth analysis attached to respondent’s brief there is no direct evidence that petitioner attempted to conceal this account respondent’s agent conceded at trial that petitioner signed a release permitting her to examine his records at nationsbank the agent also testified that she did not review petitioner’s records for and the evidence shows that account no was not opened until we conclude that the evidence does not support a finding that petitioner deliberately failed to disclose this account nor has respondent convinced us that petitioner’s extensive use of cash is evidence of fraud we believe it likely that the clientele of murphy’s most of whom were expected to make payments on their own paydays themselves dealt extensively in - - cash we also find credible jack’s explanation that many of his contractors who worked until after the banks had closed preferred that he pay them in cash accordingly while we have suspicions that petitioner’s activities may have been fraudulent we conclude that respondent has failed to adduce evidence to prove fraud clearly and convincingly because respondent has not proved fraud we turn to his alternative argument as to imposing accuracy-related_penalties til accuracy-related_penalties respondent has proposed the sec_6662 accuracy-related_penalty against petitioners for each of the years in issue sec_6662 authorizes respondent to impose a penalty in an amount equal to percent of the portion of the underpayments that is attributable to the items set forth in sec_6662 b sec_6662 includes any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances negligence also includes any failure by the taxpayer to keep - - adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs petitioners bear the burden of proving that respondent's determinations of these accuracy-related_penalties are erroneous see rule a 108_tc_147 taxpayers are not liable for accuracy-related_penalties if they show that they had reasonable_cause for the underpayment and that they acted in good_faith see sec_6664 c petitioners failed to maintain adequate_records to substantiate the deductions claimed on their tax returns for the years in issue see sec_6001 sec_1_6001-1 income_tax regs petitioners’ records were substandard and when presented to the court chaotic petitioners’ claims that they accurately reported their income for the years in issue are not aided by their submitting obviously indecipherable records into evidence petitioners blame respondent’s agents for the jumbled nature of the records but they must also concede that they or jack or their representatives had some hand in presenting the records as they now exist having examined the records closely we believe sec_7491 places the burden of production on the commissioner with respect to the liability of any individual for any penalty addition_to_tax or additional_amount in court proceedings arising in connection with examinations commencing after date the petition in the instant case was filed in accordingly sec_7491 is inapplicable --- - that with some assiduous efforts petitioners could have re- sorted the records at least into their original state we are unmoved by petitioner’s explanation that he trusted his father and signed anything that jack put in front of him although petitioner lacks higher education we believe that he was aware of his responsibility to report his income accurately he did not do so accordingly we conclude that petitioners’ underpayments are attributable to negligence or disregard of rules or regulations thus we hold that petitioners are liable for accuracy-related_penalties under sec_6662 for and based on the amount of their underpayments for those years to be determined in the rule_155_computations to reflect the foregoing and the parties’ concessions decision will be entered under rule
